*554OPINION OF THE COURT
Memorandum.
Order, insofar as appealed from, unanimously modified by reducing the sanctions imposed against Andrew Capoccia Law Centers L. L. C. and Michael Scaptura to the sums of $3,500 and $1,500, respectively, and, as modified, affirmed without costs.
In our opinion, defendant’s affirmative defenses, counterclaims and opposition to the motion for summary judgment were “completely without merit in law” within the meaning of 22 NYCRR 130-1.1 (c) (1). Although we agree with the lower court’s findings, we are of the opinion that the sanctions imposed were excessive and should be reduced.
Aronin, P. J., Chetta and Patterson, JJ., concur.